COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-09-366-CV
 
MICHAEL HINZMANN, M.D.                                                 APPELLANTS
AND CONSULTANTS IN RADIOLOGY
 
                                                   V.
 
JAMES BOWERS                                                                   APPELLEE
 
                                               ----------
           FROM THE 153RD DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered appellants= AUnopposed
Motion To Dismiss Appeal With Prejudice.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs of
the appeal shall be paid by the party incurring the same, for which let
execution issue.  See Tex. R. App.
P. 43.4.
 
PER
CURIAM
PANEL:  GARDNER, WALKER, and
MCCOY, JJ.
 
DELIVERED:  January 21, 2010




[1]See Tex. R. App. P. 47.4.